Case 6:20-cv-00666-ADA Document 1-14 Filed 07/23/20 Page 1 of 13




                 EXHIBIT N
   Case 6:20-cv-00666-ADA Document 1-14 Filed 07/23/20 Page 2 of 13



Copyright © 2006 IEEE. Reprinted from Proceedings of the 12th
International Symposium on High Performance Computer Architecture
(HPCA).

This material is posted here with permission of the IEEE. Such
permission of the IEEE does not in any way imply IEEE endorsement of
any of the University of Maryland’s products or services. Internal or
personal use of this material is permitted. However, permission to
reprint/republish this material for advertising or promotional purposes
or for creating new collective works for resale or redistribution must
be obtained from the IEEE by writing to pubs-permissions@ieee.org.

By choosing to view this document, you agree to all provisions of the
copyright laws protecting it.
                 Case 6:20-cv-00666-ADA Document 1-14 Filed 07/23/20 Page 3 of 13




      Last Level Cache (LLC) Performance of Data Mining Workloads On a CMP —
                   A Case Study of Parallel Bioinformatics Workloads

                 Aamer Jaleel                                Matthew Mattina*                                    Bruce Jacob
          Intel Corporation, VSSAD                            Tilera Corporation                 University of Maryland, College Park
            aamer.jaleel@intel.com                           mmattina@tilera.com              Dept. of Electrical and Computer Engineering
                                                                                                            blj@eng.umd.edu



                               Abstract                                         characteristics of these data-mining workloads to help define the
                                                                                suitable microarchitectural parameters of future CMPs.
With the continuing growth in the amount of genetic data, members of                 As multi-core processors become pervasive and the number of
the bioinformatics community are developing a variety of data-mining            on-die cores increases, a key design issue facing processor architects
applications to understand the data and discover meaningful                     will be the hierarchy and policies for the on-die last-level cache
information. These applications are important in defining the design            (LLC). The most important application characteristics that drive this
and performance decisions of future high performance                            cache hierarchy and design are the amount and type of sharing
microprocessors. This paper presents a detailed data-sharing                    exhibited by important multi-threaded applications. For example, if
analysis and chip-multiprocessor (CMP) cache study of several multi-            the target multi-threaded applications exhibit little or no sharing, and
threaded data-mining bioinformatics workloads. For a CMP with a                 the threads have similar working set sizes, a simple “SMP on a chip”
three-level cache hierarchy, we model the last-level of the cache               strategy may be the best approach. In such a case, each core has its
hierarchy as either multiple private caches or a single cache shared            own private cache hierarchy. Any memory block that is shared by
amongst different cores of the CMP. Our experiments show that the               more than one core is replicated in the hierarchies of the respective
bioinformatics workloads exhibit significant data-sharing—50–95%                cores, thereby lowering the effective cache capacity. On a cache miss,
of the data cache is shared by the different threads of the workload.           the hierarchies of all the other cores’ caches must be snooped
Furthermore, regardless of the amount of data cache shared, for some            (depending on the specifics of the inclusion policy). On the other
workloads, as many as 98% of the accesses to the last-level cache are           hand, if the target multi-threaded applications exhibit a significant
to shared data cache lines. Additionally, the amount of data-sharing            amount of sharing, or the threads have varying working set sizes, a
exhibited by the workloads is a function of the total cache size                shared-cache CMP is more attractive. In this case, a single, large, last-
available—the larger the data cache the better the sharing behavior.            level cache—which may be centralized or distributed depending on
Thus, partitioning the available last-level cache silicon area into             bandwidth requirements—is shared by all the on-die cores. Cache
multiple private caches can cause applications to lose their inherent           blocks that are referenced by more than one core are not replicated in
data-sharing behavior. For the workloads in this study, a shared                the shared cache. Furthermore, the shared cache naturally
32MB last-level cache is able to capture a tremendous amount of                 accommodates variations in the working set sizes of the different
data-sharing and outperform a 32MB private cache configuration by               threads. In essence (and at the risk of oversimplifying), the CMP
several orders of magnitude. Specifically, with shared last-level               design team, building a chip with C cores and having silicon area for
caches, the bandwidth demands beyond the last-level cache can be                N bytes of last-level cache, must decide between building C private
reduced by factors of 3–625 when compared to private last-level                 caches of N/C bytes each, or one large shared cache of N bytes. Of
caches.                                                                         course, there is a large solution space between the two extremes,
                                                                                including replication of read-only blocks, migration of blocks, and
1. Introduction                                                                 selective exclusion to name just a few. However, the key application
                                                                                characteristics concerning the amount of data-sharing and the type of
Recent trends in industry show that the future of high performance              sharing is important for the entire design space, and thus we focus on
computing will be defined by the performance of multi-core                      these characteristics independently of the specific techniques used in
processors [1, 4, 5]. Additionally, recognition, mining, and synthesis          the last-level cache. Since we have focused on the miss-analysis of
(RMS) workloads in the fields of medicine, investment, business and             shared caches on CMPs, we also ignore the impact of latency on
gaming are emerging as the memory intensive workloads that will run             overall performance.
on these CMPs [21]. Within these fields, one of the most important                   Having alluded to the fact that future high-performance
and growing application domains is the field of bioinformatics, where           processors are tending towards CMPs, the question now is: What are
workloads mine enormous amounts of genetic data to discover                     the important workloads of the future that will run on these CMPs?
knowledge [14]. This motivates investigating the performance                         Recent studies have shown that the amount of data in the world is
                                                                                increasing by 30% each year [21]. Of the many different contributors
*                                                                               to this growing mass of data, the biotechnology community is playing
 Matthew Mattina’s contribution to this work was while he was an architect at
Intel Massachusetts Microprocessor Design Center (MMDC).                        a major role via contribution of enormous amounts of genetic data
                Case 6:20-cv-00666-ADA Document 1-14 Filed 07/23/20 Page 4 of 13



into GenBank, a database of all publicly known biological sequences.        characteristics of the workloads and presents the cache performance
With the amount of genetic data more than doubling each year [14],          of private and shared caches. Section 5 presents related work. Finally
members of the bioinformatics community have developed a variety            in Section 6 we provide conclusions of this study.
of data-mining applications to gather meaningful information from
the data and discover knowledge. With the completion of the                 2. Background
sequencing of the human genome in 2001, the focus in bioinformatics
has now shifted from gathering and sequencing data to developing            In this section, we provide a brief description of the OpenMP parallel
intelligent algorithms that mine the massive amounts of known DNA,          bioinformatics workloads studied by Chen et al. [16]. Interested
RNA, and protein data, with the intent of discovering previously            readers are referred to the original article on the description and
unknown relationships, structures, and insights. These algorithms are       scalability of these workloads [16].
high performance computing challenges and will help define the              •     GeneNet: This application is used to measure the regulatory
design and performance decisions of future high performance                       relationship between genes. One of the main goals of molecular
microprocessors.                                                                  biology is to understand the regulation of protein synthesis and
    Thus, for the purpose of this study, we chose the emerging class              its relation to internal and external signals. In the GeneNet
of bioinformatics applications as our target application set. With this           application, each gene is represented as a variable of a Bayesian
in mind and with the industry transition towards CMPs, this paper                 network, and the gene expression problem is formulated as a
makes the following contributions:                                                Bayesian network structure-learning problem. GeneNet uses
•     We perform a detailed analysis of the sharing behavior of                   hill-climbing as its main search algorithm. The algorithm is
      bioinformatics workloads and show that most of them exhibit a               written in C++ with some details implemented using Intel’s open
      tremendous amount of data-sharing. With a shared cache, we                  source Probabilistic Networks Library (PNL). The training data
      show that 50–95% of the data cache is shared by different                   input is the cell cycle data of Yeast (173 sequences) [16]. The
      threads of the workload and as many as 98% of the accesses to               total memory working set size of this application is 350MB.
      the last-level cache are to shared cache lines. Furthermore,          •     SNP: This application is used to measure and understand the
      application sharing behavior is a function of the total size of the         patterns of Single Nucleotide Polymorphisms (SNPs). SNPs are
      data cache— the larger the data cache the more an application is            a small genetic change or substitution in the nucleotides of an
      able to exploit its sharing behavior. For example, an application           individual’s DNA sequence. An important goal here is to
      with a 4MB shared last-level data cache can exhibit 10% data-               understand the reasoning behind these substitutions. In the SNP
      sharing; however, increasing the data cache size to 32MB shows              application, each possible nucleotide is represented as a random
      that the workload actually exhibits 90% data-sharing. We show               variable, and all possible relations between the different
      that for most of the workloads studied, a shared 32MB last-level            nucleotides are modeled using a Bayesian network structure.
      cache is able to capture the bulk of an application’s data-sharing.         Like GeneNet, the SNP application also uses hill-climbing as its
      Furthermore, for these workloads, a shared 32MB last-level                  main search algorithm. The algorithm is written in C++ with
      cache can reduce the bandwidth demands beyond the last-level                some details implemented using the Probabilistic Networks
      cache by a factor of 3–625 when compared to a private last-level            Library (PNL). The training input is a 30MB freely
      cache configuration. This implies that such workloads need the              downloadable data set from the HGBASE (Human Genic Bi-
      maximum cache size possible to exploit their inherent data-                 Alletic Sequences), a database of SNPs [3]. There are a total of
      sharing behavior. Reducing the cache size or partitioning the               616,179 SNPs sequences in the training data set and each
      cache into multiple private caches can cause a degradation in               sequence has a length of 50 [16]. The total memory working set
      overall cache performance.                                                  size of this application is 170MB.
•     We show that there is a direct correlation between the amount of      •     SEMPHY: This application is a tool for constructing
      data-sharing and the performance of shared caches. The time                 phylogenetic trees. Phylogenetic trees are used to represent the
      varying behavior of our workloads show multiple phases of                   relationship among different species and possibly describe the
      execution where some phases exhibit significant data-sharing                course of evolution. The construction of a phylogenetic tree is a
      and some phases that do not. For such workloads, we observe                 high performance computing problem, especially with the
      that a shared last-level cache offers tremendous benefits during            growing mass of biological data. The SEMPHY application uses
      the data-sharing phase. To our knowledge, there is no prior study           the structural expectation maximization (SEM) algorithm [22] as
      that correlates the data-sharing behavior of workloads with the             its main search algorithm [8]. The algorithm is written in C++
      performance of shared or private caches.                                    and handles both DNA and protein sequences. The input data set
•     We also investigate the impact of scaling the number of threads             are sequences from the Pfam database [6]. The total memory
      of the workload on cache performance. By scaling the number of              working set size of this application is 90MB.
      workload threads from 4 to 8 and 16, and assuming CMPs of 8           •     Support Vector Machines Recursive Feature Elimination
      and 16 cores each, we observe that shared last-level caches                 (SVM-RFE): This application is used to eliminate gene
      outperform a private last-level cache by 40-60% when                        redundancy from a given input data set in order to provide
      comparing overall cache miss-rate.                                          compact gene subsets. It uses Support Vector Machines (SVM)
The rest of the paper is organized in the following manner. Section 2             as the means to classify genes into different subsets. The SVM-
provides a brief description of the parallel bioinformatics workloads.            RFE algorithm is written in C++ and uses the Intel Math Kernel
Section 3 describes our methodology and the metrics used to measure               Library (MKL) to enhance performance. The input data set to
application data-sharing. Section 4 provides the sharing                          the application is a microarray data set involving ovarian cancer.
                      Case 6:20-cv-00666-ADA Document 1-14 Filed 07/23/20 Page 5 of 13




                                            SimCMPCache -- PinTool
      WORK LOAD
                                                                                                              Table 1: Simulation Methodology
                                     ThreadID, Address, Size, Access Type

                                                                                       Instruction Cache:        Not Modeled
           PIN
                             DL1     DL1     DL1    DL1     DL1   DL1    DL1    DL1    L1 Data Cache:            32 KB, private, write-through cache, 4-way set
    • Effective Addr, Size                                                                                       associative, 64B linesize, LRU replacement
    • ThreadID                L2      L2      L2     L2     L2     L2     L2     L2
    • Instruction Type                                                                 L2 Data Cache:            256 KB, private, writeback cache, 8-way set associative,
                                                                                                                 64B linesize, LRU replacement
                                    SHARED / PRIVATE BUS INTERCONNECT
                                                                                       L3 / LLC Data Cache:      4, 8, 16, 32, and 64 MB, private/shared, writeback cache,
      SimCMPCache
                             L3 /    L3 /    L3 /   L3 /   L3 /   L3 /   L3 /   L3 /
                                                                                                                 16-way set associative, 64B linesize, LRU replacement
                             LLC     LLC     LLC    LLC    LLC    LLC    LLC    LLC
                                                                                       Cache Coherence:          Invalidate-based MSI protocol
    • User Parameters to            PRIVATE LLC/SHARED BANKED LLC
     configure caches                                                                  Threads Per Workload:     4, 8, and 16 Threads

           (a)                                        (b)

Figure 1: Simulation Methodology. (a) The relationship between the workload, Pin, and the simCMPcache pin tool (b) An example of an 8-core configuration
of simCMPcache (c) Configuration parameters for the study in this paper.


      The ovarian data set contains 253 (tissue samples) x 15154                              3.2. SimCMPcache — A CMP cache simulator
      (genes) expression values. The total memory working set size of
      this application is 300MB.                                                              For the purpose of our memory-characterization study, we implement
•     Parallel Linear Space Alignment (PLSA): This application is                             simCMPcache, a pin tool that simulates the cache hierarchy of a
      used to identify the similarities or differences between two                            CMP. Figure 1a provides an overview of how workload binaries, Pin,
      genetic sequences, e.g. DNA/protein sequences. The similarity                           and simCMPcache interact with each other. The workload essentially
      between two sequences (or the lack of it) can provide insight on                        runs on top of Pin; Pin captures relevant information from the
      understanding the functionality, structure, and evolutionary                            workload and passes it to the simCMPcache pintool. Specifically, for
      relationship of the two sequences. The application uses a                               every memory instruction in the workload, Pin passes to
      dynamic programming approach to solve the sequence similarity                           simCMPcache the associated thread ID, effective address, data size,
      problem, with the main algorithm being the Smith-Waterman                               and instruction type (load/store). SimCMPcache then takes the
      algorithm [29]. The application is written in C++ and takes as                          incoming memory instruction information and simulates cache
      inputs two sequences each 30,000 letters long. The total memory                         performance using its internal cache model.
      working set size of this application is 14MB.                                                The cache model in simCMPcache is fully configurable based on
                                                                                              parameters provided by the user. Figure 1b provides an illustrative
3. Methodology                                                                                view of simCMPcache configured as an 8-core CMP. We model a
                                                                                              three level cache hierarchy—L1, L2, and L3 (last-level cache). The
We now describe the tools and the hardware platform used to simulate                          different levels of the cache can either be private or shared amongst
the cache memory hierarchy.                                                                   the CMP cores. We enforce inclusion between all levels of caches. We
                                                                                              model an MSI invalidate-based cache coherence protocol where the
3.1. Pin                                                                                      states for the cache line are Modified, Shared, and Invalid. On a write
                                                                                              request, invalidates are sent to the relevant private caches to invalidate
Pin[7, 28] is a tool for the dynamic instrumentation of application                           any matching entries. Similarly, when read requests miss in the
binaries. It supports Linux executables for Intel® Xscale®, IA-32                             private caches, remote dirty lines (if any) are required to perform a
(32-bit), IA-32E (64-bit), and Itanium® processors. Pin is similar to                         write-back to lower levels of memory before servicing the miss.
the ATOM[31] toolkit for Compaq's Tru64 Unix on Alpha processors.                                  SimCMPcache is capable of gathering a variety of statistics. On a
Like ATOM, Pin provides an infrastructure for writing program                                 per-application-thread basis, the simulator tracks the application
analysis tools called pin tools. The two main components of a Pin tool                        instruction profile, cache statistics in terms of accesses and misses,
are instrumentation and analysis routines. Instrumentation routines                           sharing characteristics of the last-level cache, and statistics on the
utilize the rich API provided by Pin to insert calls to user defined                          coherence traffic between caches. These statistics can be written to a
analysis routines. These calls are inserted by the user at arbitrary                          logfile when the program has finished execution. However, to
points in the application instruction stream. Instrumentation routines                        characterize the time varying behavior of the application, cache
are useful in defining what characteristics of an application to                              statistics are logged to file every 10 million instructions committed by
instrument. Analysis routines are called by the instrumentation                               any thread of the application.
routines at application run time. Besides instrumenting single-                                    Table 1 presents the methodology for studying the cache
threaded applications, Pin also supports the instrumentation of multi-                        performance of our workloads. For the purpose of this study, we
threaded applications. Pin automatically detects the creation of                              assume a perfect instruction cache. The L1 data cache is 32KB in
threads and internally creates contexts for the newly created threads                         size, 4-way set associative, with 64-byte linesize and a write-through
without any additional user support. The scheduling of different                              policy. The L2 cache is 256KB in size, 8-way set associative, with 64-
threads of the application is controlled by the operating system.                             byte linesize and write-back policy. For the purpose of this study we
                                                                                              do not consider changing the parameters of the L1 and L2 caches.
                                                                                              Finally, the last-level cache is either 4/8/16/32/64 MB, 16-way set
                Case 6:20-cv-00666-ADA Document 1-14 Filed 07/23/20 Page 6 of 13




                                               Table 2: Dynamic Application Instruction Distribution

                                                 Instruction Count        %Memory             % ALU          %Memory Read
                                                     (Billions)          Instructions       Instructions      Instructions
                                    PLSA             418.53 B              85.05%             14.95%             49.40%
                                   GeneNet          1,491.49 B             65.54%             34.46%             48.89%
                                  SEMPHY             811.96 B              61.15%             38.85%             46.33%
                                     SNP             59.59 B               45.19%             54.81%             36.85%
                                     SVM             40.91 B               43.52%             56.48%             38.75%



                                                  Table 3: First and Second Level Cache Statistics

                             DL1 Accesses /     DL1 Misses /         DL1 Miss-rate       DL2 Misses /      DL2 Read Misses /      DL2 Miss-rate
                               1000 Inst         1000 Inst                                1000 Inst            1000 Inst
                 PLSA             850               0.85                 0.10                0.04                 0.02                0.01
               GeneNet            656               4.50                 0.68                3.73                 3.55                2.21
               SEMPHY             611               7.25                 1.18                6.83                 3.96                4.49
                 SNP              452              11.57                 2.56                11.57               11.33                10.50
                 SVM              435              97.20                22.30                51.90               50.34                48.05



associative, with 64-byte linesize and write-back policy. All caches                    communication between threads. A producer thread writes to a
allocate on a store miss and use the LRU cache-line replacement                         cache line and a consumer reads data from the same cache line.
policy. The L1 and L2 cache are modeled as private caches and the                       The shared cache line metric is useful in determining the shared
last-level cache can either be private or shared.                                       data footprint of a workload and the type of sharing the
                                                                                        workload exhibits.
3.3. Hardware platform                                                            •     Shared Access: An access to a shared cache line is defined as a
                                                                                        shared access. This metric is useful in determining the variation
To capture the memory-access characteristics of multi-threaded
                                                                                        and frequency of accesses to shared or private cache lines. Such
workloads, our experiments are run on 4-way or 8-way shared
                                                                                        a metric not only indicates the amount of data-sharing prevalent
memory multi-processor (SMP) systems of Intel® Pentium® 4
                                                                                        in an application, but it also provides intuition for the choice of
processors. The systems all run the RedHat Linux 7.1 operating
                                                                                        cache design for parallel applications. For example, if most of
system with hyper-threading enabled. Such systems allow us to run
                                                                                        the cache accesses are to shared data, then perhaps shared caches
our workloads with 1 to 16 threads. The workloads are compiled
                                                                                        may provide better cache performance than private caches.
using the icc compiler with optimization flags -O3. For the purpose of
this study our workloads are executed with 4, 8, and 16 threads.                  •     Active-Shared Access: An active shared access is an access to a
                                                                                        shared cache line with the condition that the last core that
3.4. Metrics                                                                            accessed the shared cache line is not the same as the current
                                                                                        core. For example, if the accesses to a shared cache line is
To understand the sharing behavior of parallel workloads, we define                     represented by the following core ids: ...1, 2, 2, 2, 1, 3, 4, 3, 2, 2,
the following metrics to measure the degree of data-sharing existent                    2, 3, 2..., the accesses by the underlined core IDs are active-
in parallel applications.                                                               shared accesses. Such a metric is useful in identifying and
•    Shared Cache Line: Cache lines in a shared data cache can                          characterizing whether workloads share cache lines interactively
     either be private or shared. When executing parallel applications,                 or in a serial fashion. Such information can be useful for
     an important workload characteristic is a measure of how much                      determining the benefits of data migration to cache banks closer
     data is shared between threads. One way of measuring the                           to the accessing cores.
     degree of sharing is to measure the number of cache lines that
     are touched by different cores of a CMP. Assuming that the
                                                                                  4. Characterization results
     threads of an application execute on different cores of a CMP,               The OpenMP implementation of the bioinformatics workloads in this
     and threads do not migrate between cores, we define a shared                 study typically start with a serial initialization or training phase where
     cache line as one that is accessed by more than one core of a                only the main thread is active. After the serial phase, threads are
     CMP during its lifetime in the cache. For the purpose of this                created to perform work during the parallel phase. Even though data
     study, we classify a shared cacheline as either read-only shared             is gathered over the entire run of each workload, unless otherwise
     or read-write shared. Read-only shared cache lines are those                 mentioned, we present the behavior of the workloads during the
     cache lines that are only read from and not written to. For                  parallel phase of execution, which dominates overall execution time.
     example, while searching a database in parallel, more than one               The data presented is averaged over the periodic logs generated by
     thread of a workload can read the same cache line. A read-write              our cache simulator.
     shared cache line is a shared cache line that is used as a means of
                           Case 6:20-cv-00666-ADA Document 1-14 Filed 07/23/20 Page 7 of 13



           100                                                  100                                                       100


                                                                                                                                                         4/8/16/32/64 MB




                                                                                                                                                          }
           80                                                   80                                                        80




           60                                                   60                                                        60
 Percent




           40                                                   40                                                        40




           20                                                   20                                                        20




            0                                                    0                                                         0
                   PLSA    GeneNet    SEMPHY   SNP        SVM            PLSA     GeneNet    SEMPHY           SNP   SVM            PLSA        GeneNet      SEMPHY         SNP           SVM

                 (a) Distribution of Shared Cache Lines               (b) Distribution of Accesses to Shared Lines              (c) Distribution of Active-Shared Accesses
           100                                                  100


                                                                                                                                  Legend For (a)                     Legend For (b,c,e)
            80                                                   80                                                                                                              4 Threads
                                                                                                                                          4 Threads
                                                                                                                                                                                 3 Threads
                                                                                                                                          3 Threads
                                                                                                                                                                                 2 Threads
                                                                                                                                          2 Threads
                                                                                                                                                                                 1 Threads
            60                                                   60                                                                       1 Threads
                                                                                                                                                                                 Cache Miss
 Percent




                                                                                            4/8/16/32/64 MB




                                                                                             }
            40                                                   40
                                                                                                                                                      Legend For (d)
                                                                                                                                                          Read-Write Shared
            20                                                   20                                                                                       Read-Shared
                                                                                                                                                          Private


             0                                                    0
                   PLSA     GeneNet   SEMPHY   SNP        SVM             PLSA    GeneNet     SEMPHY          SNP   SVM

                  (d) Distribution of Type of Data-sharing                   (e) Distribution of Write Accesses

Figure 2: Sharing Behavior with a Shared Last-Level Cache. Distribution of (a) shared data in last-level cache (b) cache accesses to data in last-level cache
(c) cache accesses to actively shared data in last-level cache (d) classification of data-sharing in last level cache (e) write accesses to data in last-level cache.


4.1. Application instruction profile                                                               that these workloads have two different data sets: one that is small and
                                                                                                   frequently used and another that is large and does not fit into the L2
Table 2 presents the dynamic instruction profile for the different                                 data cache.
workloads when run with 4 threads. For each application we present
the total number of instructions executed across all threads and the                               4.3. Cache utilization and data-sharing
distribution of instructions categorized into memory instructions and
ALU instructions. With the CISC nature of the x86 ISA, instructions                                We now present the workload cache utilization as well as data-sharing
can perform arithmetic or logic computation based on operands that                                 behavior for five last-level cache sizes: 4/8/16/32/64 MB. With four
reside either in memory or the register file. Accordingly, we define                               threads per workload, Figure 2a illustrates, on the y-axis, the percent
memory instructions as those instructions that have one or more                                    of cache utilized as well as the distribution of cache lines shared
operands in memory and ALU instructions as those instructions that                                 amongst different threads. In the figure, for each workload, the five
have all their operands in the register file. We also provide the                                  bars represent the different last-level cache sizes in increasing order
breakdown of total instructions that were memory read instructions.                                with the left most bar representing the 4MB last-level cache. Each bar
     Based on the application instruction profile, we observe that the                             is split into four categories: the bottommost portion represents those
workloads consist of roughly 43–65% memory instructions, with as                                   cache lines that are private, the next one up represents those cache
many as 85% for the PLSA workload. We also observe that memory                                     lines shared by 2 threads, the next one up represents those cache lines
read instructions constitute 60–90% of total memory instructions. The                              shared by 3 threads, and finally the topmost portion represents those
large share of memory instructions, especially memory read                                         cache lines that are shared by 4 threads. From the figure, with the
instructions, is to be expected as these workloads work through large                              exception of PLSA, these workloads fully utilize a 64MB last-level
amounts of data in attempts to discover meaningful patterns or                                     cache (last bar graph for each workload). PLSA’s entire memory foot
relationships between data.                                                                        print fits in a 16MB last-level cache. Unlike SPEC workloads (that
                                                                                                   barely utilize a 2-8MB last-level cache), the large memory working-
4.2. Workload L1/L2 cache behavior                                                                 set sizes of these workloads will continue to put pressure on processor
                                                                                                   and DRAM architects to reduce the ever growing “memory gap”.
Table 3 presents the L1 and L2 cache statistics for the different                                       Figure 2a also illustrates that the workloads present a varying
workloads. For each level of the cache, we present the number of                                   amount of data-sharing. Some workloads exhibit very little data-
accesses and misses per 1000 instructions (committed) as well as the                               sharing, as in the case of SNP where only 2% of a 64MB cache is
overall cache miss-rate. From the table, PLSA has the lowest L1 data                               shared by two threads. GeneNet, SEMPHY, and SVM demonstrate a
cache miss-rate and SVM has the largest L1 and L2 data cache miss-                                 cache with data that is either private or shared amongst two to four
rates. With the exception of PLSA and SVM, comparing the L1 and                                    threads. On the other hand, PLSA demonstrates data that is either
L2 misses per 1000 reveals that 80–95% of read accesses that miss in                               private or shared amongst two or three threads. This behavior goes to
the L1 data cache usually also miss in the L2 data cache. This implies
                 Case 6:20-cv-00666-ADA Document 1-14 Filed 07/23/20 Page 8 of 13



show that even though workloads are run with four threads,                    SEMPHY and SVM’s cache accesses are to their 56MB and 32MB
workloads need not share data cache lines amongst all four threads.           shared footprints respectively. Furthermore, Figure 2c shows, on the
For example, based on PLSA’s dynamic programming algorithm, data              y-axis, the distribution of active-shared accesses to the last-level
can only be shared by a maximum of three threads. However, there is           cache. Recall that an active-shared access is an access to a shared data
one caveat: even though algorithmically data can not be shared by all         cache line by core Ci and the last access to the same cache line was
threads of a parallel workload, data-sharing between all threads may          not Ci. For the workloads, 30–80% of cache accesses are to data
still exist for purposes of synchronizing between all the threads of the      shared that is interactively shared by two to four threads. Thus, from
workload.                                                                     Figure 2b and 2c, we conclude that workloads not only access shared
      Based on Figure 2a, it can be seen that the amount of sharing           data frequently, but they also access the shared data interactively
varies with the size of the data cache. Increasing the size of the data       rather than in a per-thread serial fashion.
cache can either increase or decrease the percent of shared data in the            Based on the data presented in this section, we observe that most
cache. A decrease in the percent of shared data with increasing cache         of the workloads exhibit a significant amount of data-sharing. Sharing
sizes implies that an application’s shared data footprint is smaller than     is not only exhibited by the existence of shared data in the cache but
the private data footprint. For example, in GeneNet, increasing the           also by the large distribution of interactive accesses to the shared data.
data cache size beyond 4MB causes the amount of shared data in the            We show that sharing is exposed when other factors such as cache
cache to decrease from 20% in a 4MB cache to 5% in a 64MB cache.              misses are removed from the scene. Hence, reducing or partitioning
Similarly, increasing the cache size beyond 32MB for SVM causes               last-level caches can cause an application to lose its sharing behavior.
the amount of shared data in the cache to decrease from 90% in a              We show later in the paper that the loss of sharing can place
32MB cache to 55% in a 64MB cache. Such behavior provides a                   unnecessary demands for bandwidth on the memory subsystem, or
good indication of the total shared working-set of these workloads.           could require extensive last-level cache snoop bandwidth if such an
      Alternatively, increasing the size of the cache can also increase       implementation technique is employed.
the ratio of shared data in the cache. This is because conflict and
capacity misses in smaller caches can result in the eviction of               4.4. Data-sharing classification
potential shared data. For example, a cache line that is actually shared
amongst four cores of a CMP can be evicted due to a cacheline                 Having demonstrated that these applications exhibit large amounts of
conflict immediately after the first core brings the cacheline into the       data-sharing, we now analyze the type of data-sharing. Figure 2d
cache. Increasing the cache capacity reduces the number of conflict           illustrates, on the y-axis, the distribution of cache lines categorized
misses and provides opportunity for both private and shared data to           into those that are private, read-only shared, and read-write shared.
co-exist in the cache. This behavior is evident in the workloads              From the figure, 30–50% of PLSA, SEMPHY, and SVM’s cache lines
PLSA, SEMPHY, SNP, and SVM and can be better explained by the                 are read-write shared while GeneNet and SNP’s cache lines are
distribution of accesses to the shared cache.                                 mostly private. To better understand the type of data-sharing in these
      Figure 2b illustrates, on the y-axis, the distribution of accesses to   workloads, Figure 2e illustrates, on the y-axis, the percent of write
the shared last-level cache. In the figure, the five bars represent the       accesses to the shared last-level cache. From the figure, GeneNet,
different last-level cache sizes. Each bar graph is split into five           SNP, and SVM exhibit negligible write-accesses, hence we can
categories based on the type of cache access. Cache accesses are              classify them as read-shared workloads. Even though SVM exhibits
divided into accesses that miss in the data cache and accesses that are       30% read-write shared cache lines, the negligible amount of write-
either to private or shared (by two, three, or four threads) cache lines.     accesses to the last-level cache classifies SVM as a read-shared
From the figure, for all workloads besides GeneNet, increasing the            workload. On the other hand, roughly 30–40% of SEMPHY and
data cache size reduces the percent of cache misses in the last-level         PLSA’s write accesses are to shared data. This implies that both
cache. For these workloads, a direct correlation exists between the           PLSA and SEMPHY are read-write shared workloads. This motivates
reduction in cache misses and the increase in the amount of shared            investigation into the coherence traffic behavior of these workloads.
data in the cache. Particularly with SVM, almost 90% of cache                 Based on the type of data sharing exhibited, we conclude that even
accesses in a 4 or 8 MB last-level cache result in a cache miss.              though some workloads exhibit negligible write accesses to the
However, reducing the number of conflict misses by increasing the             shared last-level cache, the fact that the workloads exhibit extensive
data cache size reveals that SVM, which initially exhibited very little       read sharing emphasizes the need for shared caches to avoid
data-sharing with a 4MB cache, actually exhibits a tremendous                 unnecessary duplication of data.
amount of data-sharing with a larger cache size (compare with Figure
2a). Based on this behavior, we can conclude that workloads require           4.5. Performance of private and shared last-level caches
the maximum possible cache space available to exploit their inherent
                                                                                  Figure 3 presents the cache metrics for the private and shared last-
data-sharing behavior. We will show that attempting to reduce the size
                                                                              level cache configurations for the different workloads. In each figure,
of the cache or partition the cache into multiple smaller independent
                                                                              the first five bars represent private last-level caches, and the last five
caches proves detrimental to cache performance.
                                                                              bars represent shared last-level caches. The performance of the
      Figure 2b shows an interesting behavior in terms of the cache
                                                                              private cache is plotted as the average of the performance of all
access patterns for several of the workloads. For workloads that share
                                                                              private caches. We remind the reader that when using private caches,
their data cache lines, most of the cache accesses to the last-level
                                                                              the total on-die last-level cache is partitioned equally amongst
cache are to the shared data. For example, with a 64MB shared last-
                                                                              different cores of the CMP. Thus, with 4 cores, and with on-die last-
level cache, 62% of PLSA’s cache accesses (in some phases of
                                                                              level cache sizes of 4/8/16/32/64 MB, the private last-level cache
execution as much as 100%) are to its 8MB shared footprint, 60% of
                                                                              sizes are 1/2/4/8/16 MB each. For each cache, we present accesses per
GeneNet’s cache accesses are to its 4MB shared footprint, and 98% of
                 Case 6:20-cv-00666-ADA Document 1-14 Filed 07/23/20 Page 9 of 13



                                                                                                         100.00
 64.00                                             64.00


                                                                                                                     PRIVATE
 16.00                                             16.00                                                  80.00   4/8/16/32/64 MB




                                                                                                                  }
  4.00                                              4.00
                                                                                                          60.00

  1.00                                              1.00                                                                   SHARED
                                                                                                                       4/8/16/32/64 MB




                                                                                                                      }
                                                                                                          40.00
  0.25                                              0.25


  0.06                                              0.06                                                  20.00


  0.02                                              0.02
         PLSA    GeneNet   SEMPHY    SNP     SVM           PLSA       GeneNet   SEMPHY    SNP      SVM     0.00
                                                                                                                   PLSA             GeneNet       SEMPHY      SNP   SVM
          (a) Accesses / 1000 Instructions                        (b) Misses / 1000 Instructions                                              (c) Miss-rate
Figure 3: Performance of Private and Shared Last-Level Caches. (a) Accesses / 1000 Instructions (b) Misses / 1000 Instructions (c) Miss-rate. Note that
figures (a) and (b) are on a logarithmic scale to accommodate the varying behavior of the different workloads.

1000 instructions, misses per 1000 instructions, and cache miss-rate.               level cache misses (per 1000 instructions) for a 64MB cache reduces
The accesses and misses per 1000 are presented on a logarithmic                     from 0.1 to 0.03 for PLSA, 6.27 to 0.01 for SEMPHY and 24.2 to
scale to accommodate the varying behavior of the workloads.                         0.98 for SVM when the last-level cache is changed from private to
     As expected, from Figure 3a, the cache access rates for both the               shared. Furthermore, these workloads benefit the most from a shared
private and shared last-level cache are identical. Furthermore, varying             last-level cache as 98% of their last-level cache accesses were to
the last-level cache size does not affect the cache access rate. This is            shared data. This reinforces the fact that workloads that frequently
to be expected as we do not vary the sizes of the first and second level            access shared data tend to benefit the most from shared caches.
caches. We note that minor variations are expected, and are due to the                    From the figure, we also observe that GeneNet and SNP receive
already known repeatability problem [13] of running workloads                       little or no benefit with a shared last-level cache. Both these
multiple times on real machines with real operating systems.                        workloads exhibit little data-sharing and have poor last-level cache
     As expected, Figure 3c shows that increasing the size of the                   performance. For the different last-level cache sizes that we
private last-level cache aids in reducing the overall cache miss-rate by            simulated, independent of the size of the last-level cache, roughly 30–
3–50%. GeneNet and SNP show no significant improvements in                          50% of all accesses result in a cache miss (see Figure 2b). This is
cache performance with larger private (or shared) caches, most likely               perhaps the primary reason for these workloads not exhibiting
due to little data reuse and frequent misses in the last-level cache                significant data sharing—potential shared cache lines are evicted
(one-third to one-half of accesses to the last-level cache result in                from the cache due to conflict misses before other threads have a
cache misses). We observe that all workloads, besides PLSA, require                 chance to access them. Based on such behavior, data-sharing
heavy memory bandwidth, with 4–50 misses per 1000 instructions                      parameters may need to be considered in cache allocation and
(GeneNet has execution phases with 4–5 misses per 1000                              eviction policies. This is discussed as part of our future work.
instructions). PLSA fits well in the private L2 cache as the core of the                  PLSA, SEMPHY, SNP, and SVM all present a constant behavior
dynamic programming algorithm works on small blocks of a matrix                     during the course of execution—they either share or do not share their
before moving onto the next block.                                                  data. However, workloads can have multiple phases of execution
     We now compare the performance of shared last-level caches to                  where some phases exhibit significant data-sharing while other
that of private caches. From figure 3b, we observe that with small                  phases exhibit a lesser degree of data-sharing. For such workloads, a
shared last-level caches, a shared last-level cache in general performs             shared last-level cache can offer tremendous benefits in the data-
as well or better than the same sized partitioned private last-level                sharing phase. Of the five workloads, GeneNet displays this behavior.
cache. For example, a shared 8 MB last-level cache has similar cache                Figure 5b (in the appendix) shows the detailed cache behavior of
performance as a 32 MB private last-level cache configuration (i.e.                 GeneNet over its entire run. From the figure, during the first 1/8th
each of the four cores has an allotted private 8MB cache). This can be              phase of execution, GeneNet exhibits a tremendous amount of data-
explained by the fact that accesses to shared data causes only one                  sharing—close to 80% of cache accesses are to shared data. During
miss in a shared cache. However, with a private cache configuration,                this phase, a shared last-level cache has roughly one-third the miss-
an access to uncached shared data results in a cache miss in the                    rate of a private last-level cache (22% vs. 78%). For other phases of
private cache of each core. For example, in a four-core CMP, an                     execution, 50–60% of cache accesses are to shared cache lines, and
access to data (that is initially not present in the last-level cache)              during this phase the shared last-level cache performs better than the
shared by all four cores results in a 100% overall cache miss-rate with             private last-level cache by 5–10% on average. Thus, the time-varying
the use of a private cache and a 25% overall cache miss-rate with the               sharing behavior of GeneNet further reinforces the fact that a shared
use of a shared cache. This is because, with a shared cache, the access             last-level cache is highly beneficial when workloads exhibit a large
by the first core fills the cache with the missing data, hence all                  amount of data-sharing.
successive requests for the same data from other cores of the CMP hit                     Based on the data presented, we conclude that workloads or
in the cache. On the other hand, with a private cache, all cores miss in            phases of execution that heavily access shared data tend to benefit the
their respective private caches.                                                    most with shared last-level caches. Since the workloads in this study
     We observe that the reduction in miss-rate translates into                     display a large amount of data-sharing, a shared last-level cache can
reductions in the bandwidth demands beyond the last-level cache by                  provide tremendous opportunity to reduce the bandwidth demands
as much as a factor of 625. Based on Figure 3b, the number of last-                 beyond the last-level cache. Furthermore, with parallel applications in
                Case 6:20-cv-00666-ADA Document 1-14 Filed 07/23/20 Page 10 of 13



 100                                             100                                              100

                                                                                                          PRIVATE
                                                                                                        4/8/16 Threads
                                                                                                                                                    16 Threads




                                                                                                        }
  80                                             80                                                80                                               15 Threads
                                                                                                                                                    14 Threads
                                                                                                                                                    13 Threads
                                                                                                                                                    12 Threads
                                                                                                                                                    11 Threads
  60                                             60                                                60                                               10 Threads
                                                                                                                                                     9 Threads
                                                                                                                                                     8 Threads
                                                                                                             SHARED                                  7 Threads
                                                                                                           4/8/16 Threads                            6 Threads
  40                                             40                                                40




                                                                                                           }
                                                                                                                                                     5 Threads
                                                                                                                                                     4 Threads
                                                                                                                                                     3 Threads
                                                                                                                                                     2 Threads
  20                                             20                                                20                                                1 Threads
                                                                                                                                                    Cache Miss



   0                                              0                                                 0
        PLSA   GeneNet   SEMPHY   SNP      SVM           PLSA   GeneNet   SEMPHY   SNP      SVM         PLSA         GeneNet   SEMPHY   SNP   SVM
       (a) Cache Utilization and Sharing               (b) Accesses to Shared Cache Lines                      (c) Last-level Cache Miss-rate

Figure 4: Cache Performance of Workloads Executed With 4, 8, and 16 Threads With a 32MB Last-Level Cache. (a) Distribution of data in shared last-
level cache (b) Distribution of accesses to data in shared last-level cache (c) Performance comparison of private and shared last-level caches.


other emerging domains [9, 12], extensive data-sharing may force                          Figure 4c compares the cache performance of private and shared
shared last-level caches to be a necessity in future CMPs.                           caches. In the figure, the first three bars represent the workloads run
                                                                                     with 4, 8 and 16 threads with a private cache, and the last three
4.6. Performance of private and shared last-level caches in                          represent those that are run with shared caches. For the workloads in
     larger CMPs (8 and 16 cores)                                                    this study, with larger CMPs a shared cache configuration reduces the
                                                                                     overall miss-rate by 40–60% when compared to a private cache
Based on the performance of the different caches, we observe that                    configuration. Additionally, the performance of shared caches varies
maximum cache performance is achieved while moving from a                            as the core count of the CMP is scaled up to 8 and 16 cores. PLSA
16MB cache to a 32MB cache. Beyond a 32MB cache size, all                            and SVM experience a 20–30% increase in the over-all cache miss-
workloads, other than SVM, receive marginal improvements in terms                    rate while GeneNet, SNP, and SEMPHY experience marginal
of cache performance. Based on this data, we chose to determine the                  increases in the over-all cache miss-rate. With 4 threads, SVM and
cache performance of these workloads with a 32MB last-level cache                    PLSA fit well into a 32MB cache, however scaling them to 8 and 16
while varying the core count from 4 to 8 and 16 cores (i.e. the                      threads increases the cache miss-rate. This can be explained by the
workloads are run with 8 and 16 threads). Note that our purpose for                  fact that both PLSA and SVM’s data footprint is not entirely shared,
scaling the workloads is to quantify the impact on miss-rate with an                 each new thread adds additional private data footprint. As a result,
increasing core count while keeping the cache size fixed. Figure 4                   Figure 4b illustrates that the additional per-thread private data
illustrates the amount of data-sharing, distribution of cache accesses,              footprint causes as many as 30% of cache accesses to miss in the data
and a comparison of private and last-level cache performance for the                 cache. The increase in the number of cache misses results in potential
different workloads. In Figures 4a and 4b, the three bar graphs for                  shared lines to be evicted from the data cache hence reducing the total
each workload represent the 4, 8, and 16 threaded runs. The legend of                amount of shared data in the last-level cache. On the other hand, for
each individual bar graph is similar to the legends of Figure 2b except              the workloads GeneNet and SEMPHY, the additional per-thread
that additional legend entries are present for the 8 and 16 thread                   private data portion of the total working set is relatively small, hence
configurations to represent cache lines that are shared amongst 5, 6,                the marginal increase in the over-all cache miss-rate. This implies that
7,..., 14, 15, and 16 threads.                                                       such workloads can potentially achieve super-linear speedup with the
      Based on Figure 4a and 4c, scaling the number of threads for the               scaling up of the number of threads as cache performance is
workloads increases the cache utilization as well as the cache miss-                 unaffected.
rate. The increase in cache utilization can be explained by the fact that                 Based on the data presented in this paper, the key point is that
the working sets of these workloads are not entirely shared. Each                    shared last-level caches are essential for the workloads in this study to
additional worker thread adds its own private data to the workload                   have good cache performance. By scaling the number of CMP cores,
data footprint, hence increasing the overall data footprint of the                   we conclude that the performance of a shared last-level cache can out-
workload. Consequently, the increase in footprint translates into an                 perform a private last-level cache by 40–60% in terms of over-all
increase in the overall cache miss-rate. Furthermore, we also point out              cache miss-rate. Hence, given the option of designing private or
that an increase in cache miss-rate with private caches can also be                  shared last-level caches, we conclude that shared last-level caches are
explained by the fact that the size of the private partitions of each core           a necessity for this emerging class of data-mining workloads.
decreases when the number of on-chip cores increases. For example,
with a 32MB last-level cache, each private cache in a 4-core CMP is                  5. Related work
8MB in size, while in a 8 and 16-core CMP each private cache is
4MB and 2MB in size respectively. Thus, the reductions in the sizes                  Bioinformatics has emerged as an important application domain for
of the private cache partitions per core also contributes to an increase             future high performance microprocessors. Consequently, industry has
in the overall cache miss-rate with private last-level caches.                       invested resources in characterizing the scalability and performance
                                                                                     of common bioinformatics applications. Cheng et al. looked at the
               Case 6:20-cv-00666-ADA Document 1-14 Filed 07/23/20 Page 11 of 13



scalability of bioinformatics applications like BLAST, FASTA,            6. Conclusions and future work
HMMER, etc. on the IBM eServer pSeries 690 [18]. Chen et al.
looked at the scalability and performance of data mining                 The study in this paper gives important insight into workloads that
bioinformatics applications [16, 17]. Sun Microsystems presented a       will be very important in future high-performance machines, and this
whitepaper on the challenges faced and the opportunities available in    insight is valuable to architects of new CMPs. We show that the
the field of computational biology [10]. Furthermore, the Informatics    bioinformatics data-mining workloads used in this study exhibit a
Benchmarking Toolkit (IBT) provided by BioTeam compares the              tremendous amount of data-sharing—50–95% of the data cache is
performance of common bioinformatics applications [2]. In                shared by different threads of the workload. Furthermore, regardless
academia, Albayraktaroglu et al. compiled the BioBench suite of          of the amount of data cache shared, for some workloads, as many as
bioinformatics applications and characterized their behavior and         98% of the accesses to the last-level cache can be to the shared data.
differences from the SPEC benchmark suite [14].                          Additionally, the amount of data-sharing exhibited by the workloads
     Recent studies have investigated the design for the cache-          is a function of the total cache size available; the larger the data cache
hierarchy of CMPs. Liu et al. discussed the tradeoffs of implementing    the better the sharing behavior. Thus, rather than partitioning the last-
shared and private caches and proposed a mechanism of allocating         level cache into multiple private caches, we show that a shared last-
multiple last-level private caches to one core of a CMP [25]. Chishti    level cache is important for improving the performance of these
et al. presented novel mechanisms of optimizing replication,             workloads on future high performance machines. With a shared last-
coherence communication, and exploiting unused cache space in            level cache, the bandwidth demands beyond the last-level cache can
CMPs [19]. Zhang et al. proposed victim replication to achieve the       be reduced by factors of 3–625 when compared to a private last-level
benefits of private caches with shared caches [33]. Speight et al.       cache configuration. Thus, we conclude that, given the option of
looked at CMP performance through intelligently handling write-          designing shared or private last-level caches in future CMPs, a shared
backs [30].                                                              last-level cache is the logical choice of implementation as it allows
     Characterizing the memory behavior and performance of parallel      workloads to exploit their data-sharing behavior and significantly
workloads is an area of ongoing research. Abandah et al. proposed a      reduce the bandwidth demands beyond the last-level cache.
configuration-independent approach to analyze the working set,                Looking ahead, our on-going work focuses on investigating the
concurrency, and communication patterns, as well as sharing behavior     performance bottlenecks of these workloads using performance
of shared memory applications [11]. They present the Shared-             models. Additionally, we are also studying the sensitivity of the
Memory Application Instrumentation Tool (SMAIT) to measure               sharing behavior of these workloads to varying data input sizes.
different sharing characteristics of the NAS shared-memory               Furthermore, we are also exploring the use of novel cache allocation
applications [12]. Barroso et al. characterized the memory system        and replacement policies that can allow applications to exhibit the
behavior of commercial workloads such as Oracle, TPC-B, TPC-D,           sharing behavior observed in large last-level caches with smaller last-
and the AltaVista search engine [15]. They performed their               level caches.
characterization of the memory system behavior using ATOM [31],
performance counters on an Alpha 21164, and the SimOS simulation         Acknowledgements
environment. Woo et al. characterized several aspects of the
SPLASH-2 benchmark suite [32]. They used an execution-driven                 The authors would like to acknowledge the following individuals
simulation with the Tango Lite [23] tracing tool. Perl et al. studied    for their contribution to this work: Robert Cohn and C. K. Luk for
Windows NT applications on Alpha PCs and characterized                   their help in developing the simCMPcache pin tool, Carole Dulong
application bandwidth requirements, memory access patterns, and          for her support with the bioinformatics applications, and Joel Emer,
application sensitivity to cache size [27]. Chodneker et al. analyzed    Brinda Ganesh, Srilatha Manne, Moinuddin Qureshi, Jason
the time distribution and locality of communication events in some       Papadapolous, and Simon Steely for reviewing the paper. We would
message-passing and shared-memory applications [20]. Nurvitadhi et       also like to thank the reviewers for their comments and suggestions.
al. used an FPGA-based cache model (PHA$E) that connects directly
to the front-side bus to analyze the shared vs. private L3 cache         References
behavior of SPECjAppServer and TPC-C [26].
     Our work differs from prior work in that it performs a detailed     [1] AMD MultiCore Technology: http://multicore.amd.com
last-level cache characterization of the emerging class of               [2] The BioTeam: Infomatics Benchmarking Toolkit (IBT), AMD
bioinformatics data-mining workloads. We perform a detailed data-            Funded, http://bioteam.net/ibt/
sharing analysis of these workloads over their entire execution
without using any tracing mechanisms, performance counters, or “bus      [3] HGBase: http://hgvbase.cgb.ki.se/
sniffers”. Contrary to existing trace driven and execution driven        [4] IBM Cell Processor: http://www-306.ibm.com/chips/techlib/
methodologies, we use the binary instrumentation approach to                 techlib.nsf/products/Cell
characterize the cache performance of workloads over their entire run.   [5] Intel Pentium Processor Extreme Edition: http://www.intel.com/
We believe this to be the first study that characterizes the cache           products/processor/pentiumXE/index.htm
performance of data-mining workloads from the perspective of a
CMP. Additionally, we also believe this to be the first study that       [6] PFam Database: http://www.sanger.ac.uk/Software/Pfam/
clearly correlates cache sizes and cache performance with workload-      [7] PIN home page: http://rogue.colorado.edu/Pin/.
sharing behavior.
                                                                         [8] SEMPHY Download Page: http://www.cs.huji.ac.il/~nir/
                                                                             SEMPHY/
              Case 6:20-cv-00666-ADA Document 1-14 Filed 07/23/20 Page 12 of 13



[9] SPECOMP2001 http://www.spec.org/                                   [23] S. Goldschmidt and J. Hennessey. “The Accuracy of Trace-
[10] “Sun Briefing In Computational Biology”, White Paper,                  Driven Simulations of Multiprocessors.” Tech Rep. CSL-TR-
     December, 2003.                                                        92-546, Stanford University, Sept. 1992.

[11] G. A. Abandah, and E. S. Davidson. “Configuration Independent     [24] N. Friedman, M. Linial, I. Nachman, and D. Pe’er. “Using
     Analysis for Characterizing Shared-Memory Applications.” In            Bayesian Networks to Analyze Expression Data.” Journal of
     Proceedings of the 12th. International Parallel Processing             Computational Biology, 7:601-620, 2000.
     Symposium (IPPS), Orlando, Florida, 1998.                         [25] C. Liu, A. Sivasubramaniam, M. Kandemir. “Organizing the
[12] G. A. Abandah. “Characterizing Shared-Memory Applications:             Last Line of Defense before Hitting the Memory Wall for
     A Case Study of the NAS Parallel Benchmarks.” Technical                CMPs.” In Proceedings of the 6th International Conference on
     Report, HPL-97-24, Hewlett Packard.                                    High Performance Computer Architecture (HPCA), Madrid,
                                                                            Spain, 2004.
[13] A. R. Alameldeen and D. A. Wood. “Variability in Architectural
     Simulations of Multi-threaded Workloads.” In Proceedings of       [26] E. Nurvitadhi, N. Chalainanont, and S. L. Lu. “Characterization
     the 3rd International Conference on High Performance                   of L3 Cache Behavior of SPECjAppServer2002 and TPC-C.” In
     Computer Architecture (HPCA), Anaheim, California, 2003.               Proceedings of the 19th International Conference on
                                                                            Supercomputing (ICS), Boston, Massachusetts, 2005.
[14] K. Albayraktaroglu, A. Jaleel, X. Wu, M. Franklin, B. Jacob, C.
     Tseng, and D. Yeung, “BioBench: A Benchmark Suite of              [27] S. E. Perl and R. L. Sites. “Studies of Windows NT performance
     Bioinformatics Applications.” In the 5th International                 using dynamic execution traces.” In Proceedings of the 2nd
     Symposium on Performance Analysis of Systems and Software              International Symposium on Operation Systems Design and
     (ISPASS), Austin, Texas, 2005.                                         Implementation (OSDI), Seattle, Washington, 1996.

[15] L. A. Barroso, K. Gharachorloo, and E. Bugnion. “Memory           [28] V. Reddi, A. M.Settle, D. A. Connors and R. S. Cohn. “Pin: A
     System Characterization of Commercial Workloads.” In                   Binary Instrumentation Tool for Computer Architecture
     Proceedings of the 25t International Symposium on Computer             Research and Education.” In Proceedings of the Workshop on
     Architecture (ISCA), Barcelona, Spain, 1998.                           Computer Architecture Education, June 2004.

[16] Y. Chen, Q. Diao, C. Dulong, C. Lai, W. Hu, E. Li, W. Li, T.      [29] T. F. Smith and Michael S. Waterman. “Identification of
     Wang, and Y. Zhang. “Performance Scalability of Data-Mining            Common Molecular Subsequences.” In Proceedings of the
     Workloads in Bioinformatics.” Intel Technology Journal,                Journal of Molecular Biology, 147:195-197, 1981.
     Volume 09, Issue 02, May 19, 2005.                                [30] E. Speight, H. Shafi, L. Zhang, R. Rajamony. “Adaptive
[17] Y. Chen, Q. Diao, C. Dulong, C. Lai, W. Hu, E. Li, W. Li, T.           Mechanisms and Policies for Managing Cache Hierarchies in
     Wang, and Y. Zhang. “Performance Scalability of Data-Mining            CMPs.” In Proceedings of the 32nd International Symposium on
     Workloads in Bioinformatics.” Technical Report.                        Computer Architecture (ISCA), Wisconsin, Madison, 2005.

[18] Y. Cheng, J. Mark, C. Skawratananond, and T. K. Tzeng.            [31] A. Srivastava and A. Eustace, “ATOM: A System for Building
     “Scalability Comparison of Bioinformatics for Applications on          Customized Program Analysis Tools”, Programming Language
     AIX and Linux on IBM eServer pSeries 690.” Redbooks Paper,             Design and Implementation (PLDI), 1994, pp. 196-205.
     August 2004.                                                      [32] S. Woo, M. Ohara, E. Torrie, J. Singh, and A. Gupta. “The
[19] Z. Chishti, M. Powell, and T. N. Vijaykumar. “Optimizing               SPLASH-2 Programs: Characterization and Methodology
     Replication, Communication, and Capacity Allocation in                 Considerations.” In Proceedings of the 22nd International
     CMPs.” In Proceedings of the 32nd International Symposium on           Symposium on Computer Architecture (ISCA), Santa Margherita
     Computer Architecture (ISCA), Wisconsin, Madison, 2005.                Ligure, Italy, 1995.

[20] S. Chodnekar, V. Srinivasan, A. Vaidya, A. Sivasubramaniam,       [33] M. Zhang and K. Asanovic. “Victim Replication: Maximizing
     and C. Das. “Towards a Communication Characterization                  capacity while Hiding Wire Delay in Tiled CMPs.” In
     Methodology for Parallel Applications.” In Proceedings of the          Proceedings of the 32nd International Symposium on Computer
     3rd International Conference on High Performance Computer              Architecture (ISCA), Wisconsin, Madison, 2005.
     Architecture (HPCA), San Antonio, Texas, 1997.
[21] P. Dubey. “Recognition, Mining and Synthesis Moves
                                                                       Appendix
     Computers to the Era of Tera.” Intel Technology Journal,
                                                                            This section presents the time varying behavior of the workloads.
     February 2005.
                                                                       We present the distribution of private and shared data in the cache, the
[22] N. Friedman, M. Ninio, I. Pe'er, and T. Pupko. “A Structural EM   distribution of accesses to private and shared data, and the private and
     Algorithm for Phylogenetic Inference”. In Journal of              shared last-level cache miss-rates. The data is presented for the 4MB,
     Computational Biology, 2001.                                      16MB, and 64MB last-level cache sizes. Each graph illustrates the
                                                                       total instruction count (in billions) on the x-axis and the appropriate
                                                                       metric represented as a percent on the y-axis.
                                                           Case 6:20-cv-00666-ADA Document 1-14 Filed 07/23/20 Page 13 of 13




                                         4 MB Shared LLC                                               16 MB Shared LLC                                          64 MB Shared LLC                                                                             4 MB Shared LLC                                                 16 MB Shared LLC                                           64 MB Shared LLC
                                                                                                                                                                                                                                    100                                                              100                                                         100
              100                                                                    100                                                       100

                                                                                                                                                                                                                                       80                                                                80                                                           80
                 80                                                                  80                                                        80




                                                                                                                                                                                                                        Percent
                                                                                                                                                                                                                                       60                                                                60                                                           60
                 60                                                                  60                                                        60
 Percent




                                                                                                                                                                                                                                       40                                                                40                                                           40
                 40                                                                  40                                                        40

                                                                                                                                                                                                                                       20                                                                20                                                           20
                 20                                                                  20                                                        20


                                                                                                                                                                                                                                            0           200     400    600   800 1000 1200 1400               0       200     400   600   800 1000 1200 1400           0         200    400    600   800 1000 1200 1400
                        0                 100       200      300     400      500      0               100       200      300     400    500     0              100       200     300      400     500
                                                                                                                                                                                                                                                                 Instructions (billions)                                       Instructions (billions)                                    Instructions (billions)
                                         Instructions (billions)                                      Instructions (billions)                                   Instructions (billions)
                                                                               (a) Cache Utilization and Data Sharing                                                                                                                                                                               (a) Cache Utilization and Data Sharing
                                                                                                                                                                                                                                    100                                                              100                                                         100
              100                                                                    100                                                       100

                                                                                                                                                                                                                                        80                                                               80                                                           80
                 80                                                                  80                                                        80

                                                                                                                                                                                                                                        60                                                               60                                                           60




                                                                                                                                                                                                                        Percent
                 60                                                                  60                                                        60
 Percent




                                                                                                                                                                                                                                        40                                                               40                                                           40
                 40                                                                  40                                                        40

                                                                                                                                                                                                                                        20                                                               20                                                           20
                 20                                                                  20                                                        20


                                                                                                                                                                                                                                                0       200      400   600   800 1000 1200 1400               0       200     400   600   800 1000 1200 1400           0         200    400    600   800 1000 1200 1400
                        0                 100       200      300     400      500      0               100       200      300     400    500     0              100       200     300      400     500
                                                                                                                                                                                                                                                                Instructions (billions)                                       Instructions (billions)                                    Instructions (billions)
                                          Instructions (billions)                                      Instructions (billions)                                  Instructions (billions)
                                                                                                                                                                                                                                                                                                 (b) Distribution Of Last-Level Cache Accesses
                                                                            (b) Distribution Of Last-Level Cache Accesses
                                                                                                                                                                                                                                                100                                                           100                                                          100




                                                                                                                                                                                                                                  Percent
                          100                                                          100                                                       100                                                                                             75                                                            75                                                           75
           Percent




                           75                                                           75                                                        75                                                                                             50                                                            50                                                           50
                           50                                                           50                                                        50                                                                                             25                                                            25                                                           25
                           25                                                           25                                                        25
                                                                                                                                                                                                                                                    0   200      400   600   800 1000 1200 1400                   0   200     400   600   800 1000 1200 1400                0    200     400   600   800 1000 1200 1400
                               0           100       200     300      400      500          0           100       200     300      400   500         0           100      200      300     400     500                                                           Instructions (billions)                                       Instructions (billions)                                    Instructions (billions)
                                           Instructions (billions)                                      Instructions (billions)                                   Instructions (billions)
                                                                                                                                                                                                                                                                                                                      (c) Private LLC Miss-rate
                                                                                                (c) Private LLC Miss-rate
                                                                                                                                                                                                                                                100                                                           100                                                          100




                                                                                                                                                                                                                                  Percent
                          100                                                              100                                                   100                                                                                             75                                                            75                                                           75
                                                                                                                                                                                                                                                 50                                                            50                                                           50
            Percent




                           75                                                               75                                                    75
                           50                                                               50                                                    50                                                                                             25                                                            25                                                           25
                           25                                                               25                                                    25
                                                                                                                                                                                                                                                    0   200      400   600   800 1000 1200 1400                   0   200     400   600   800 1000 1200 1400                0    200     400   600   800 1000 1200 1400
                               0           100       200     300      400      500          0           100       200     300      400   500         0           100      200      300     400     500                                                            Instructions (billions)                                       Instructions (billions)                                    Instructions (billions)
                                            Instructions (billions)                                      Instructions (billions)                                  Instructions (billions)
                                                                                                                                                                                                                                                                                                                      (d) Shared LLC Miss-rate
                                                                                                (d) Shared LLC Miss-rate

                                                      (a) LLC Behavior of PLSA With 4 Threads                                                                                                                                                                         (b) LLC Behavior of GeneNet With 4 Threads


                                          4 MB Shared LLC                                               16 MB Shared LLC                                          64 MB Shared LLC                                                                      4 MB Shared LLC                                                16 MB Shared LLC                                            64 MB Shared LLC
                      100                                                             100                                                       100                                                                       100                                                                     100                                                          100

                         80                                                            80                                                        80                                                                          80                                                                    80                                                          80


                         60                                                            60                                                        60
                                                                                                                                                                                                             Percent




                                                                                                                                                                                                                             60                                                                    60                                                          60
      Percent




                         40                                                            40                                                        40                                                                          40                                                                    40                                                          40


                         20                                                            20                                                        20                                                                          20                                                                    20                                                          20


                               0         100 200 300 400 500 600 700 800                    0         100 200 300 400 500 600 700 800                0         100 200 300 400 500 600 700 800                                    0                      10            20        30         40      0                  10           20        30          40    0                 10           20        30          40
                                                Instructions (billions)                                      Instructions (billions)                                   Instructions (billions)                                                                  Instructions (billions)                                       Instructions (billions)                                    Instructions (billions)
                                                                                 (a) Cache Utilization and Data Sharing                                                                                                                                                                      (a) Cache Utilization and Data Sharing
                      100                                                             100                                                       100                                                                       100                                                                     100                                                          100

                         80                                                            80                                                        80                                                                          80                                                                    80                                                          80


                         60                                                            60                                                        60                                                                          60                                                                    60                                                          60
                                                                                                                                                                                                             Percent
      Percent




                         40                                                            40                                                        40                                                                          40                                                                    40                                                          40


                         20                                                            20                                                        20                                                                          20                                                                    20                                                          20


                               0         100 200 300 400 500 600 700 800                    0         100 200 300 400 500 600 700 800                0         100 200 300 400 500 600 700 800                                    0                      10            20        30         40      0                  10           20        30          40    0                 10           20        30          40
                                                Instructions (billions)                                      Instructions (billions)                                  Instructions (billions)                                                            Instructions (billions)                                       Instructions (billions)                                    Instructions (billions)
                                                                             (b) Distribution Of Last-Level Cache Accesses                                                                                                                                                                (b) Distribution Of Last-Level Cache Accesses
                               100                                                           100                                                         100                                                                         100                                                                100                                                          100
                     Percent




                                                                                                                                                                                                                       Percent




                                75                                                            75                                                          75                                                                          75                                                                 75                                                           75
                                50                                                            50                                                          50                                                                          50                                                                 50                                                           50
                                25                                                            25                                                          25                                                                          25                                                                 25                                                           25
                                    0     100 200 300 400 500 600 700 800                        0     100 200 300 400 500 600 700 800                    0     100 200 300 400 500 600 700 800                                             0             10            20       30         40           0              10           20       30          40          0            10           20       30          40
                                                Instructions (billions)                                      Instructions (billions)                                   Instructions (billions)                                                                Instructions (billions)                                       Instructions (billions)                                    Instructions (billions)

                                                                                                     (c) Private LLC Miss-rate                                                                                                                                                                            (c) Private LLC Miss-rate
                                   100                                                       100                                                     100                                                                             100                                                                100                                                          100
                     Percent




                                    75                                                        75                                                      75
                                                                                                                                                                                                                       Percent




                                                                                                                                                                                                                                      75                                                                 75                                                           75
                                    50                                                        50                                                      50                                                                              50                                                                 50                                                           50
                                    25                                                        25                                                      25                                                                              25                                                                 25                                                           25
                                    0     100 200 300 400 500 600 700 800                        0     100 200 300 400 500 600 700 800                    0     100 200 300 400 500 600 700 800                                             0             10            20       30         40           0              10           20       30          40          0            10           20       30          40
                                                  Instructions (billions)                                      Instructions (billions)                                   Instructions (billions)                                                               Instructions (billions)                                       Instructions (billions)                                    Instructions (billions)

                                                                                                     (d) Shared LLC Miss-rate                                                                                                                                                                             (d) Shared LLC Miss-rate

                                                   (c) LLC Behavior of SEMPHY With 4 Threads                                                                                                                                                                           (d) LLC Behavior of SVM With 4 Threads


                                                                                                               4 Threads                                              3 Threads                          2 Threads                                                               1 Threads                                                 Cache Miss


Figure 5: Time Varying Behavior of Parallel Bioinformatics Workloads. The figure shows the time varying behavior of those benchmarks that exhibited
data sharing (SNP exhibited no sharing hence is not displayed). The x-axis represents the total number of instructions executed (in billions) and the y-axis
represents the appropriate metric presented as a percent. The private last level cache miss-rate is presented as the average miss-rate of all private caches. This
figure is best viewed as a soft copy or a color printout.
